DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to Applicant Arguments/Remarks Made in an Amendment received on March 16, 2022. Claims 1-3 and 5-20 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:
In lines 3 and 6, “(1)” appears to refer to two different structures, an ultrasonic transducer and cutting portion, respectively. It is recommended to remove “(1)”.
In lines 4 and 6, “and (2)” appears to lack structure following the number 2. It is recommended to remove “(2)”. 
Claim 17 is objected to because of the following informalities:
In lines 4 and 7, “(1)” appears to refer to two different structures, an ultrasonic transducer and cutting portion, respectively. It is recommended to remove “(1)”.
In lines 5 and 7, “and (2)” appears to lack structure following the number 2. It is recommended to remove “(2)”. 
Claim 18 is objected to because of the following informalities:
In line 8, it appears the word “bone” is missing after “in contact with the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vercellotti et al. (US Patent Publication 2010/0167235).
Regarding claim 1, Vercellotti et al. disclose an ultrasonic surgical instrument (1, Fig. 1) comprising:
an elongated shaft (32, Fig. 2) having a proximal end side and a distal end side;
an ultrasonic transducer (paragraph [0054]) secured to the shaft at the proximal end side, capable of generating and transmitting ultrasonic vibrations from the proximal end side toward the distal end side along a longitudinal axis of the shaft; and
a cutting portion (40, Fig. 1) on the distal end side of the shaft (paragraph [0056]); including an outermost shape-defining portion (i.e., an circumferential tip see Figure 2) that defines a most distal end of the cutting portion (i.e. since 40 is the distal end of tool 3) and a burying portion (44, Fig. 3) proximal to the outermost shape-defining portion; wherein the elongated shaft, the ultrasonic transducer and the cutting portion are capable such that when the outermost shape-defining portion is pressed against a bone with a pressing force while in a fluid and ultrasonic vibrations are transmitted from the ultrasonic transducer to the outermost shape-defining portion, the outermost shape-defining portion cuts the bone due to the ultrasonic vibrations in a direction of the pressing force to form a bone tunnel and to produce small particles of bone at the outermost shape-defining portion; and the burying portion directs a flow of the fluid with the small particles of bone toward a wall of the bone tunnel with sufficient force, due to the ultrasonic vibrations, to bury the small particles of bone in the wall of the bone tunnel.
Regarding claim 2, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 1, wherein the tip (40, Fig. 3) of the outermost shape-defining portion is capable such that, while the ultrasonic vibrations are transmitted, the outermost shape-defining portion induces the flow of the fluid in a direction along a vibrating direction of the ultrasonic vibrations, and the burying portion deflects the flow of the fluid in a direction different from the vibrating direction of the ultrasonic vibrations.
Regarding claim 3, Vercellotti et al. disclose ultrasonic surgical instrument of claim 1, wherein the burying portion (i.e. the distal most burying portion, as shown by 46) is on an outer circumferential surface of the cutting portion.
Regarding claim 5, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 1, wherein the burying portion has one or more recessed portions (47, Fig. 4) extending inward of the cutting portion relative to the outermost shape-defining portion (as best seen in Fig. 4, recesses extend inward toward 46 relative to outermost shape- defining portion) and capable of directing the flow of the fluid, which contains the small particles of bone produced upon formation of the bone tunnel, by the ultrasonic vibrations toward the wall formed by the outermost shape-defining portion.
Regarding claim 6, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 5, wherein the one or more recessed portions have a surface area that intersects the vibrating direction of the ultrasonic vibrations and are capable of cavitation in the one or more recessed portions (according to paragraph [0062] the vibration direction is along the direction wherein portion 47 intersects 46).
Regarding claim 7, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 6, wherein the surface area intersects the vibrating direction at a right angle at an area of the one or more recessed portions that induces the cavitation (according to paragraph [0071] the angle of the tip is 90 degrees from the shaft and thus vibrating ultrasound).
Regarding claim 8, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 5, wherein the one or more recessed portions include a channel (47 is shaped as a longitudinal channel, Fig. 4) communicating between the one or more recessed portion portions and outermost shape-defining portion.
Regarding claim 9, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 8, wherein the channel includes a first opening (44, Fig. 4) that opens toward a bottom surface of the bone tunnel, a second opening (i.e. openings located between 43, Fig. 4) that opens toward the wall, and a channel surface (138, Fig. 8)  that intersects the vibrating direction of the ultrasonic vibrations.
Regarding claim 10, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 5, wherein the one or more recessed portions include an outer edge (i.e. defined as a side wall 41, Fig. 4) opposing the wall formed in the bone tunnel.
Regarding claim 11, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 10, wherein the outer edge has an outer shape and size capable of a portion of the small particles of bone produced upon formation of the bone tunnel is received in the one or more recessed portions (paragraph [0071]).
Regarding claim 12, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 5, wherein the one or more recessed portions are arranged along the direction of the pressing force (i.e. since 47 is a part of tip 40 and cutting portion 3).
Regarding claim 13, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 1, wherein the cutting portion is capable of forming the bone tunnel with an opening having a shape corresponding to a shape of the outermost shape-defining portion (paragraph [0073] the tip allows for various shapes to be made).
Regarding claim 14, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 1, wherein the cutting portion includes a tip surface (distal most portion of 40, Fig. 4) that intersects the vibrating direction of the ultrasonic vibrations, and the tip surface is capable of causing cavitation to induce the flow of the fluid.
Regarding claim 16, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 1, wherein the outermost shape-defining portion is capable of forming the wall in the bone tunnel when the ultrasonic vibrations are transmitted to the outermost shape-defining portion and the outermost shape-defining portion is pressed against the bone.
Regarding claim 17, Vercellotti et al. disclose an ultrasonic surgical instrument (1, Fig. 1) comprising:
an ultrasonic surgical instrument having an elongated shaft (32, Fig. 2) having a proximal end side and a distal end side; an ultrasonic transducer (paragraph [0054]) secured to the shaft at the proximal end side and capable of generating and transmitting ultrasonic vibrations from the proximal end side toward the distal end side along a longitudinal axis of the shaft; and a cutting portion (40, Fig. 1) on the distal end side of the shaft including an outermost shape-defining portion (i.e., an circumferential tip see Figure 2) that defines a most distal end of the cutting portion and a burying portion (44, Fig. 3) proximal to the outermost shape-defining portion; wherein the elongated shaft, the ultrasonic transducer and the cutting portion are capable such that when the outermost shape-defining portion is pressed against a bone with a pressing force while in a fluid and ultrasonic vibrations are transmitted from the ultrasonic transducer to the outermost shape-defining portion, the outermost shape-defining portion cuts the bone due to the ultrasonic vibrations in a direction of the pressing force to form a bone tunnel and to produce small particles of bone at the outermost shape-defining portion; and the burying portion directs a flow of the fluid with the small particles of bone toward a wall of the bone tunnel with sufficient force, due to the ultrasonic vibrations, to bury the small particles of bone in the wall of the bone tunnel; and an ultrasonic vibration generating section attached to a proximal end side of the ultrasonic surgical instrument.
Regarding claim 19, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 9, wherein the second opening (i.e. one of a plurality of openings located between 43) is in an outer circumferential face of the cutting portion (Fig. 8).
Regarding claim 20, Vercellotti et al. disclose the ultrasonic surgical instrument of claim 19, wherein the outer circumferential face of the cutting portion includes a plurality of the second opening (i.e. there are a plurality of openings located between 43 located radially along the longitudinal axis, Fig. 8) and various of the plurality of the second opening face different radial directions from the longitudinal axis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vercellotti et al. (US Patent Publication 2010/0167235) and Emery et al. (US Patent Publication 2016/0228261).
Regarding claim 15, Vercellotti et al. fail to disclose the ultrasonic surgical instrument further comprising: a filter in the cutting portion and configured to permit the small particles of bone produced upon formation of the bone tunnel to pass through the filter with the flow of the fluid induced by the cavitation.
However, Emery et al. disclose a filter (e.g., defined as a filter mesh disposed in the side loading aperture, paragraph 0040) and capable of permitting the small particle of bone produced upon formation of the bone tunnel to pass through the filter together with the flow of the fluid induced by the cavitation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Vercellotti with a filter in view of Emery in order to not allow unwanted material to flow through the tool (paragraph 0040 of Emery); such that in combination the filter is in the cutting portion.

Allowable Subject Matter
Claim 18 is allowed. None of the prior art alone or in combination disclose a method step of operating an ultrasonic surgical instrument to bury small particles of bone resulting from formation of a wall of a bone tunnel at a surface area extending along a direction of ultrasonic vibrations. The instrument directs the flow of fluid with the small particles toward the wall and with sufficient vibrating force buries the bone particles in the wall. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday-Friday (8am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775                    

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775